United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-711
Issued: July 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2013 appellant, through her attorney, filed a timely appeal from merit
decisions of the Office of Workers’ Compensation Programs (OWCP) dated September 19 and
December 19, 2012 denying her recurrence claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability commencing November 1, 2010 causally related to her August 7, 2000
employment injury.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the December 19, 2012 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, counsel contends that the employing establishment insisted that appellant
carry a mailbag which constituted a change in her limited-duty job requirements and caused a
recurrence of disability.
FACTUAL HISTORY
OWCP accepted that appellant, then a 40-year-old letter carrier, sustained a lumbosacral
sprain as a result of bending to pick up a letter in the performance of duty on August 7, 2000.3 It
previously accepted her claim for cervical, thoracic and lumbar spine injuries sustained on
April 23, 1999.4 Appellant returned to work in a sedentary position for five and a half years and
then to work as a modified letter carrier based on the October 6, 2004 report from
Dr. Carmine A. Mazzella, a Board-certified family practitioner, who released appellant to work a
route for eight hours a day with no additional assignments.
On November 8, 2010 appellant, through her attorney, filed a notice of recurrence. In a
November 1, 2010 report, Dr. Mazzella diagnosed degenerative disc disease in the neck and low
back. He indicated that appellant had been doing well with her previous mail delivery routine
and opined that she was unable to carry mail in a mailbag due to her medical condition.
In a December 6, 2010 letter, OWCP requested additional evidence in support of
appellant’s recurrence claim and afforded her 30 days for submission. Appellant did not
respond.
By decision dated January 14, 2011, OWCP denied the claim finding that the medical
evidence submitted was insufficient to establish that appellant sustained a recurrence of her
accepted lumbosacral sprain commencing November 1, 2010 causally related to the employment
injury.
On February 3, 2011 appellant, through her attorney, requested an oral hearing before an
OWCP hearing representative, that was held on April 26, 2011. At the hearing she provided
testimony and the hearing representative held the case open for 30 days for the submission of
additional evidence.
On December 10, 2010 Dr. Mazzella indicated that appellant had chronic changes in her
spine and had been relatively stable with the way she had been delivering mail for the past five to
six years. He stated that using a mailbag would create an imbalance in her posture which could
increase pain. Dr. Mazzella released appellant to continue work with the only restrictions being
to avoid the mailbag or lifting greater than 20 pounds.
By decision dated June 28, 2011, the hearing representative affirmed the January 14,
2011 decision finding that the medical evidence was insufficient to establish that appellant’s
condition in November 2010 was causally related to the 1999 or 2000 employment injuries.
3

On August 8, 2000 appellant, through her attorney, filed a recurrence claim (Form CA-2a), which OWCP
accepted as a new claim for a traumatic injury.
4

OWCP File No. xxxxxx361.

2

On July 18, 2011 appellant, through her attorney, requested reconsideration. She
submitted a July 6, 2011 report from Dr. Ottavio Nepa, a chiropractor, who diagnosed a spinal
subluxation. After reviewing her job description, Dr. Nepa opined that appellant was not capable
of performing her duties as it required far too much weight to be placed on her shoulders and
would aggravate her degenerative spinal condition.
On April 14, 2011 Dr. Arthur Becan, an orthopedic surgeon, reviewed appellant’s
medical history and conducted a physical examination. He found that she was unable to walk for
prolonged periods of time, lift, bend, carry more than five pounds, squat, stoop or climb due to
her spinal condition and concluded that she was permanently and totally disabled from her
occupation as a letter carrier.
By decision dated October 13, 2011, OWCP denied modification of the June 28, 2011
decision.
On October 26, 2011 appellant, through her attorney, requested reconsideration. In
reports dated June 29, 1999 to October 8, 2002, Dr. Mazzella advised that appellant was
permanently disabled due to her 1999 and 2000 employment injuries and should be placed on
light duty.
In a routing slip dated November 13, 2010, Officer-in-charge (OIC) Emad Attaalla noted
that appellant had requested light duty and could not carry mail in her satchel or push mail in a
pushcart. He stated that the employing establishment did not have limited duty available within
her medical restrictions and, after her time casing, she needed to complete a Form 3971 request
for notification of absence for the remainder of her workday.
By decision dated September 19, 2012, OWCP denied modification of the October 13,
2011 decision.
On September 28, 2012 appellant, through her attorney, requested reconsideration. She
submitted a September 27, 2012 statement noting that she was working successfully in her
modified position without using a mailbag until OIC Attaalla followed her on her route and
insisted that she use a mailbag, changing her light-duty requirements to exceed her medical
restrictions.
By decision dated December 19, 2012, OWCP denied modification of the September 19,
2012 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
5

20 C.F.R. § 10.5(x). See T.S., Docket No. 09-1256 (issued April 15, 2010).

3

her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.6
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.7
ANALYSIS
OWCP accepted that appellant sustained cervical, thoracic and lumbar spine injuries8 on
April 23, 1999 and a lumbosacral sprain on August 7, 2000. Appellant returned to work in a
sedentary position for five and a half years and then returned to work in a limited-duty capacity
as a modified letter carrier. On November 8, 2010 she filed a notice of recurrence and submitted
a November 1, 2010 report from her attending physician, Dr. Mazzella, who opined that she was
unable to carry mail in a mailbag due to her medical condition and described the deleterious
effects on her condition and her ability to work. Dr. Mazzella concluded that appellant was
capable of working with the restrictions that she not carry a mailbag and lift over 20 pounds. On
April 11, 2011 Dr. Becan noted that carrying heavy bundles of mail disabled her from work. On
appeal, counsel contends that the employing establishment insisted that appellant carry a mailbag
which constituted a change in her limited-duty job requirements and, thus, caused a recurrence of
disability.
The Board finds that this case is not in posture for decision. The record contains
evidence indicating that the employing establishment changed appellant’s limited-duty job
requirements. In her recurrence claim, appellant alleged that she worked successfully in her
modified position until OIC Attaalla insisted that she use a mailbag on her route. In a
November 13, 2010 routing slip, OIC Attaalla noted that she had requested light duty and could
not carry mail in her satchel or push mail in a pushcart. He advised that the employing
establishment did not have limited duty for street time available within her medical restrictions.
The routing slip is unclear as to whether the physical requirements of appellant’s limited-duty
assignment were changed such that they exceeded her medical restrictions. The case will be
remanded for OWCP to properly adjudicate the issue of whether there was a change in her

6

Id.

7

See A.M., Docket No. 09-1895 (issued April 23, 2010). See also Joseph D. Duncan, 54 ECAB 471, 472 (2003);
Terry R. Hedman, 38 ECAB 222, 227 (1986).
8

OWCP File No. xxxxxx361.

4

light-duty assignment that caused her to have a recurrence of total disability commencing
November 1, 2010.9
Additionally, OWCP relied upon evidence under OWCP File No. xxxxxx361 in reaching
its September 19, 2012 decision. The current case record, however, does not contain this
evidence. The absence of this evidence precludes the Board from properly reviewing OWCP’s
recurrence decision as it relied upon evidence from another file number in reaching its
conclusions. Consequently, the case will be remanded for OWCP to combine the current case
record with File No. xxxxxx361 and properly adjudicate the issue of appellant’s recurrence
claim.10
Following this and such other development as deemed necessary, OWCP shall issue a de
novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

9

In Terry R. Hedman, supra note 7 at 222, the Board stated that the “employee must show a change in the nature
and extent of the injury-related condition or a change in the nature and extent of the light[-]duty requirements.” See
Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrence, Chapter 2.1500.2 (March 2011). See also
20 C.F.R. §§ 10.104, 10.121.
10

File Maintenance and Management, Chapter 2.400.8 (February 2000) id. Under 2.400.8(c), cases should be
doubled when correct adjudication of the issues depends on frequent cross-reference between files, including: (1) a
new injury case is reported for an employee who previously filed an injury claim for a similar condition or the same
part of the body. For instance, a claimant with an existing case for a back strain submits a new claim for a herniated
lumbar disc; (2) two or more separate injuries (not recurrences) have occurred on the same date; and (3) adjudication
or other processing will require frequent reference to a case which does not involve a similar condition or the same
part of the body. For instance, an employee with an existing claim for carpal tunnel syndrome files a new claim for
a mental condition which has overlapping periods of disability.

5

ORDER
IT IS HEREBY ORDERED THAT the December 19 and September 19, 2012
decisions of the Office of Workers’ Compensation Programs are set aside. The case is remanded
for further action consistent with this order of the Board.
Issued: July 16, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

